ITEMID: 001-73128
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF CHERNITSYN v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Access to court);Pecuniary damage - claim dismissed (Article 41 - Pecuniary damage;Just satisfaction);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Just satisfaction)
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1931 and lives in Krasnodar.
9. In 1993 the applicant sued his former employer, the public company “KAPRSM”, for unpaid compensation for a work-related injury, caused by a lorry owned by another company, “KTS”.
10. On 21 April 1997 the Takhtamukayskiy District Court found for the applicant and awarded him a lump sum and life-long monthly payments. The lump sum was made up of the principal amount, interest thereon and a penalty for belated payments.
11. On 3 June 1997 the Supreme Court of the Adygheya Republic set aside the judgment in the part concerning the claim for penalty and remitted that claim for a new examination. It upheld the remainder of the judgment. The claim for penalty was subsequently examined by courts of various levels. As of March 2002 the claim was pending before the District Court.
12. On 15 March 2002 the acting President of the Takhtamukayskiy District Court lodged an application (представление) with the Supreme Court of the Adygheya Republic to quash the judgment of 21 April 1997 and all other judgments in the case, because the defendant in the applicant’s action should have been KTS that had owned the lorry rather than KAPRSM that had been the applicant’s employer.
13. According to the Government, on 15 August 2002 the Supreme Court informed the applicant that the above application would be examined at a hearing on 27 August 2002.
14. On 27 August 2002 the Presidium of the Supreme Court of the Adygheya Republic granted the application and quashed the previous judgments, including those of 21 April and 3 June 1997. It found that those judgments had been unlawful because the lower courts had failed to determine the proper defendant. The applicant’s claims were remitted for a new examination.
15. In the resumed proceedings, on 12 May 2003 the Takhtamukayskiy District Court established that the applicant had been informed of the possibility to substitute the legal successor of the KTS company as the proper defendant and to join the regional branch of the Social Security Fund as a third party, but he had not agreed to the substitution. His claim was therefore dismissed as being directed against an improper defendant.
16. In his observations on the admissibility and merits of the case of 25 November 2003, the applicant made certain abrasive remarks which prompted the respondent’s Government request to declare the application inadmissible as an abuse of the right of petition.
17. In its admissibility decision of 8 July 2004, the Court rejected the Government’s request for the reason that they had not identified the allegedly abusive expressions or passages in the applicant’s submissions and as the application had not been knowingly based on untrue facts. The Court noted, nevertheless, that some of the applicant’s statements had been irrelevant and excessively emotional.
18. In September 2004 the applicant and the Government filed their observations on the merits of the application. The Section President set 11 November 2004 as the time-limit by which the parties could submit written comments in reply to each other’s observations.
19. In a letter of 19 October 2004, the applicant commented on the Government’s observations in the same abrasive manner.
20. In their observations on the merits of the case and letters of 14 December 2004 and 18 January 2005, the Government invited the Court to declare the application inadmissible as an abuse of the right of petition. Drawing a parallel between the conduct of Mr L.R. (see L. R. v. Austria, no. 2424/65, Commission decision of 24 May 1966) and that of the applicant, they claimed that the expressions used by the applicant were even more insulting than those used by Mr L. R. against the representatives of the Austrian Government. The Government reproached the Court for not having invited the applicant to withdraw or amend the objectionable statements. They submitted that the applicant’s letter of 19 October 2004 was a further evidence of his abusive attitude to the proceedings before the Court.
21. On 29 September 2005 the Court considered the Government’s request to declare the application inadmissible in connection with the applicant’s persistent use of offensive language and invited the applicant to withdraw his inappropriate remarks and to offer a formal apology.
22. By letter of 3 November 2005, the applicant informed the Court as follows (translated from Russian):
“I formally withdraw my rough remarks about the Government and about the Government’s representative Mr Laptev which were considered offensive. I also offer my sincere apology to the Court, to the Government and to Mr Laptev. It was not my intention to offend anyone...”
23. In their comments on the applicant’s letter, the Government asked the applicant to identify the expressions he apologised for.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
